Citation Nr: 0916322	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-03 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle 
condition secondary to the service-connected disability of 
residuals of left leg and ankle injury with traumatic 
arthritis.

2.  Entitlement to an increased evaluation for residuals of 
left leg and ankle injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and July 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The issue of entitlement to an increased evaluation for 
residuals of left leg and ankle injury with traumatic 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ankle condition is secondary to his 
service-connected left leg and ankle disability.


CONCLUSION OF LAW

The Veteran's current right ankle condition resulted from an 
injury incurred during his active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran underwent a VA examination for his right ankle in 
October 2005.  The examiner diagnosed mild arthritis of the 
right ankle by use of radiographs from February 2005.  The 
examiner opined that it was certainly reasonable to believe 
that the Veteran's right ankle pain has been exacerbated by 
previous injury to his left ankle.  The examiner qualifies 
the opinion by adding that he cannot say definitively that 
the problems with the right leg are due to the problems with 
the left leg without resorting to mere speculation.  The 
examiner's opinion is enough to grant service connection on a 
secondary basis.  As the Veteran argues and the examiner 
notes, the Veteran has been limping on his left ankle for 30 
years, which causes pain to the right ankle.  There is no 
medical opinion contradicting this or offering any 
alternative reason for the Veteran's right ankle problems.  
Thus, the Veteran must be given the benefit of the doubt, and 
the claim is allowed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
for the issue of service connection for the right ankle 
condition.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Entitlement to service connection for right ankle condition 
secondary to the service-connected disability of residuals of 
left leg and ankle injury with traumatic arthritis is 
granted.


REMAND

The Veteran was involved in a 1977 motorcycle accident in 
service, which caused injury to his left leg and ankle.  In 
1996, he slipped off a truck while working as a firefighter.  
In 1998, he broke his left ankle in another firefighting 
incident.  The fire department subsequently terminated his 
employment in September 1999.  The termination letter cited 
the Veteran's inability to carry out the duties of a 
firefighter due to the left ankle disability.  

The Veteran was granted service connection for the left leg 
and ankle disability in November 2002 following a May 2002 VA 
examination.  The examiner opined that it was likely the 1977 
motorcycle accident caused instability in the ankle.  This 
resulted in the Veteran turning and fracturing the ankle in 
1998.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  A referral is the correct 
course of action in this case, given the ample evidence of 
the Veteran's service-connected left leg and ankle disability 
causing marked interference with employment as a firefighter.

Accordingly, the case is REMANDED for the following action:

Submit the Veteran's claim for increased 
compensation for residuals of left leg and 
ankle injury with traumatic arthritis to 
the Director, Compensation and Pension 
Service or the Under Secretary for 
Benefits for extraschedular consideration 
under 38 C.F.R. § 3.321 (b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


